 Case 3:17-cv-01362 Document 1068 Filed 10/02/20 Page 1 of 7 PageID #: 22564




                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,

        Plaintiff,

v.                                           Civil Action No. 3:17-01362
                                             Hon. David A. Faber
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

        Defendants.

CABELL COUNTY COMMISSION,

        Plaintiff,
                                             Civil Action No. 3:17-01665
v.                                           Hon. David A. Faber

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

        Defendants.




          DEFENDANTS’ MOTION TO EXCLUDE EXPERT TESTIMONY FROM G.
     CALEB ALEXANDER PURPORTING TO RELATE TO ABATEMENT COSTS AND
                               EFFORTS




                                         i
 Case 3:17-cv-01362 Document 1068 Filed 10/02/20 Page 2 of 7 PageID #: 22565




 DEFENDANTS’ MOTION TO EXCLUDE EXPERT TESTIMONY FROM G. CALEB
ALEXANDER PURPORTING TO RELATE TO ABATEMENT COSTS AND EFFORTS

       Defendants AmerisourceBergen Drug Corporation, McKesson Corporation, and Cardinal

Health, Inc., respectfully move the Court under Daubert v. Merrell Dow Pharmaceuticals, 509

U.S. 579 (1993), and Federal Rule of Evidence 702, for an order excluding the opinions of

Plaintiffs’ purported expert on abatement costs and efforts, G. Caleb Alexander. For the reasons

set forth more fully in the accompanying memorandum of law, Alexander’s abatement plan fails

to meet the Daubert requirement of reliability and fit because it is not tailored to the specific

facts of this case and would therefore be unhelpful to the Court. As a result, Alexander’s expert

testimony should be excluded from trial in this matter.

       Defendants incorporate by reference their Memorandum in Support, along with the

exhibits attached hereto:

       Exhibit                 Description

       *                       In re National Prescription Opiate Litigation, ECF No. 2519 (N.D.
                               Ohio Aug. 26, 2019)
       A                       G. Caleb Alexander Expert Report (Aug. 3, 2020)
       B                       G. Caleb Alexander Deposition Transcript (Sept. 18, 2020)
       C                       Christina Mullins, “A Public Health Emergency: West Virginia’s
                               Efforts to Curb the Opioid Crisis,” Testimony to The House of
                               Representatives Committee on Energy and Commerce
                               Subcommittee on Oversight and Investigations (Jan. 14, 2020)
       D                       Letter from Christina Mullins to Chairman Pallone, Committee on
                               Energy and Commerce (Oct. 18, 2029)
       E                       Excerpt from Deposition of George Barrett (Sept. 21, 2020)
       F                       Excerpt from Robert J. Rufus Expert Report (Aug. 27, 2020)
       G                       Excerpt from Deposition of Steve Williams (June 30, 2020)
       H                       City of Huntington Report of Grants, Contributions and Awards,
                               2013-Present
       I                       Excerpt from Deposition of Dr. David Chaffin (July 29, 2020)


                                                  1
Case 3:17-cv-01362 Document 1068 Filed 10/02/20 Page 3 of 7 PageID #: 22566




    J                 Excerpt from Deposition of Deron Runyon (June 16, 2020)
    K                 Excerpt from Deposition of Beth Thompson (July 28, 2020)
    L                 Excerpt from Stephanie Colston Expert Report (Aug. 27, 2020)
    M                 Excerpt from Deposition of Judith Feinberg, M.D. (Sept. 2, 2020)




                                       2
    Case 3:17-cv-01362 Document 1068 Filed 10/02/20 Page 4 of 7 PageID #: 22567




       Dated: October 2, 2020

Respectfully Submitted,

AmerisourceBergen Drug Corporation
By Counsel:

/s/ Gretchen M. Callas
Gretchen M. Callas (WVSB #7136)
JACKSON KELLY PLLC
Post Office Box 553
Charleston, West Virginia 25322
Tel: (304) 340-1000
Fax: (304) 340-1050
gcallas@jacksonkelly.com

/s/ Robert A. Nicholas
Robert A. Nicholas
Shannon E. McClure
REED SMITH LLP
Three Logan Square
1717 Arch Street, Suite 3100
Philadelphia, PA 19103
Tel: (215) 851-8100
Fax: (215) 851-1420
rnicholas@reedsmith.com
smcclure@reedsmith.com

McKesson Corporation
By Counsel:

/s/ Jeffrey M. Wakefield
Jeffrey M. Wakefield (WVSB #3894)
jwakefield@flahertylegal.com
Jason L. Holliday (WVSB #12749)
jholliday@flahertylegal.com
FLAHERTY SENSABAUGH BONASSO PLLC
P.O. Box. 3843
Charleston, WV 25338-3843
Telephone: (304) 345-0200

/s/ Timothy C. Hester
Timothy C. Hester
Laura Flahive Wu
Andrew P. Stanner
COVINGTON & BURLING LLP
 Case 3:17-cv-01362 Document 1068 Filed 10/02/20 Page 5 of 7 PageID #: 22568




One CityCenter
850 Tenth Street NW
Washington, DC 20001
Tel: (202) 662-5324
thester@cov.com
lflahivewu@cov.com
astanner@cov.com

/s/ Paul W. Schmidt
Paul W. Schmidt
COVINGTON & BURLING LLP
The New York Times Building
620 Eighth Avenue
New York, New York 10018
Tel: (212) 841-1000
pschmidt@cov.com


Cardinal Health, Inc.
By Counsel:

/s/ Enu Mainigi
Enu Mainigi
F. Lane Heard III
Ashley W. Hardin
Jennifer G. Wicht
WILLIAMS & CONNOLLY LLP
725 Twelfth Street NW
Washington, DC 20005
Telephone: (202) 434-5000
Facsimile: (202) 434-5029
emainigi@wc.com
lheard@wc.com
ahardin@wc.com
jwicht@wc.com

Michael W. Carey (WVSB #635)
Steven R. Ruby (WVSB #10752)
Raymond S. Franks II (WVSB #6523)
David R. Pogue (WVSB #10806)
CAREY DOUGLAS KESSLER & RUBY PLLC
901 Chase Tower, 707 Virginia Street, East
P.O. Box 913
Charleston, WV 25323
Telephone: (304) 345-1234
Facsimile: (304) 342-1105
 Case 3:17-cv-01362 Document 1068 Filed 10/02/20 Page 6 of 7 PageID #: 22569




mwcarey@csdlawfirm.com
sruby@cdkrlaw.com
rfranks@cdkrlaw.com
drpogue@cdkrlaw.com
 Case 3:17-cv-01362 Document 1068 Filed 10/02/20 Page 7 of 7 PageID #: 22570




                               CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies that on this 2nd day of October, the

foregoing Motion to Exclude the Expert Testimony of G. Caleb Alexander was served

using the Court’s CM/ECF system, which will send notification of such filing to all counsel

of record.

                                                           /s/ Gretchen M. Callas
                                                           Gretchen M. Callas (WVSB #7136)
